Citation Nr: 0828247	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-27 836	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for amoebic dysentery.

2.  Entitlement to service connection bilateral hearing loss. 

3.  Entitlement to service connection for gastritis 
(gastrointestinal disorder). 

4.  Entitlement to an initial rating higher than 20 percent 
for type II diabetes mellitus.

5.  Entitlement to an initial rating higher than 10 percent 
for tinea pedis.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to June 1968 
and from May 1970 to May 1973. 

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC).


REMAND

The veteran testified before a local hearing officer at the 
RO in March 2004.  But in his August 2006 substantive appeal 
(VA Form 9), he requested another hearing at the RO - this 
time before a Veterans Law Judge of the Board (i.e., a Travel 
Board hearing).  

In correspondence received in June 2007 concerning the 
declaration of status of his dependents (VA Form 21-686c), 
the veteran indicated that he had recently gotten married in 
March 2007 and had changed addresses.  He listed both his 
new address and his current work and home telephone numbers.  
But in a subsequent October 2007 letter notifying him that 
his Travel Board hearing had been scheduled for December 
2007, the RO mistakenly sent the notification letter to his 
former address.  Consequently, he did not appear for his 
hearing and it was cancelled.  Therefore, he should be 
rescheduled for another Travel Board hearing and notified of 
this at his correct, current address.



Accordingly, this case is REMANDED for the following action:

At the earliest opportunity, schedule the 
veteran for another Travel Board hearing 
(or a videoconference hearing if he 
elects this alternative).  Notify him at 
his new address of the date, time, and 
location of the hearing, and put a copy 
of this letter in his claims file.  
According to the declaration of status of 
his dependents (VA Form 21-686c), 
received in June 2007, his new address 
is:  109 Lake Court Drive, Woodstock, 
Alabama 35188.  Once he has been afforded 
the requested hearing, or in the event 
that he withdraws his hearing request or 
fails to appear, the case should be 
returned to the Board for further 
appellate consideration of the claims.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




